IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1769
                           Filed September 28, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LORENZO JAMES OAKLEY SR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Douglas F. Staskal,

Judge.



      A defendant appeals from his conviction claiming his motion to suppress

evidence was wrongly denied. AFFIRMED.



      Jeremy M. Evans of Sporer & Flanagan, P.L.L.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Jean C. Pettinger, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                          2


VOGEL, Presiding Judge.

       Lorenzo Oakley Sr. appeals his convictions for possession of a controlled

substance and interference with official acts, asserting the district court erred in

denying his motion to suppress evidence.         Oakley claims the search of his

person was warrantless, thereby violating his constitutional right to be free from

unreasonable search and seizure. We conclude the search of Oakley fell within

the plain view exception to the warrant requirement. Therefore, we affirm the

district court’s denial of Oakley’s motion to suppress and his convictions.

       I.     Background Facts and Proceedings

       Just after midnight on May 10, 2014, two Des Moines Police Department

officers were patrolling a neighborhood near 21st Street and University Avenue in

Des Moines. The officers observed Oakley enter the front passenger seat of a

parked van. Another individual was seated in the driver’s seat of the van. The

officers then pulled next to the van; they did not initiate the emergency lights or

siren, nor did they block the van from moving. After engaging in a conversation

with the occupants, the driver told the officers that he did not have a valid driver’s

license. The officers got out of their vehicle. One officer went to the passenger

side of the van to talk to Oakley while his partner conversed with the driver. The

officer asked Oakley to exit the vehicle; Oakley complied. The officer then asked

Oakley if he could search Oakley’s pockets; Oakley agreed. Before the officer

could search, Oakley began removing items from his pockets and holding them

in his hands. The officer instructed Oakley to stop removing items. The officer

noticed one of the items Oakley removed from his pockets was a pill bottle

labeled “Hydrocodone.”
                                         3


       While the officer searched Oakley’s pockets, Oakley held the pill bottle

and other items above his head. The officer saw numerous small, clear plastic

baggies, which contained white rock-like substances inside.          Based on his

training and experience, the officer concluded it was not Hydrocodone in the

bottle and it was likely crack-cocaine. The officer attempted to take the pill bottle

from Oakley, but Oakley refused. Oakley then fled on foot, disregarding the

officer’s commands to stop.      The officer chased Oakley, tackled him to the

ground, and placed him under arrest for interference with official acts. The officer

then retrieved the pill bottle, which was later confirmed to contain five individual

baggies of crack-cocaine. Prior to trial, Oakley filed a motion to suppress the

evidence, which after a hearing on the issue, was denied by the district court.

Oakley was convicted after a jury trial. Oakley appeals.

       II.    Standard of Review

       We review motions to suppress based on federal and state constitutional

grounds de novo. State v. Lane, 726 N.W.2d 371, 377 (Iowa 2007). “This review

requires ‘an independent evaluation of the totality of the circumstances as shown

by the entire record.’” Id. (quoting State v. Turner, 630 N.W.2d 601, 606 (Iowa

2001)).

       III.   Motion to Suppress

       Oakley argues the district court erred in determining the search of his

person fell within the plain view exception to the warrant requirement. Oakley

claims the officer could not have seen inside the pill bottle because of the time of

day and the lack of light. The State notes the officer’s testimony that the light
                                          4


was sufficient to view the label and contents of the bottle and asserts the search

therefore falls within the plain view exception to the warrant requirement.

       “Both the Fourth Amendment to the United States Constitution and article

I, section 8 of the Iowa Constitution prohibit unreasonable searches and seizures

by the government.” State v. Tyler, 830 N.W.2d 288, 291 (Iowa 2013). Claims

under the Iowa Constitution may be evaluated independently from federal claims.

Id. However, typically, we “apply the general standards as outlined by the United

States Supreme Court for addressing a search and seizure challenge under the

Iowa Constitution.”1 Id. at 291–92.

       Generally, a warrant is required for a search to be lawful. See State v.

Gaskins, 866 N.W.2d 1, 7 (Iowa 2015). “‘A warrantless search is presumed

unreasonable’ unless an exception applies.” Id. (quoting State v. Moriarty, 566
N.W.2d 866, 868 (Iowa 1997)).         One recognized exception to the warrant

requirement is the plain view doctrine. State v. Oliver, 341 N.W.2d 744, 745

(Iowa 1983). The plain view doctrine applies when: (1) the police were “rightfully

in the place that allows them to make the observation”; (2) “the item seized was

in plain view”; and (3) the item’s “‘incriminating character’ was ‘immediately

apparent.’” State v. McGrane, 733 N.W.2d 671, 680 (Iowa 2007). The burden is

on the State to show that the exception applies. Id.

       Here, the officers were in the midst of a consensual encounter on a public

street when they learned the driver of the van did not have a driver’s license.

1
  See Tyler, 830 N.W.2d at 291–92 (“Where a party raises both state and federal
constitutional claims but does not argue that a standard independent of the federal
approach should be employed under the state constitution, we ordinarily apply the
substantive federal standards but reserve the right to apply the standard in a fashion
different from federal precedent.”).
                                          5


Once they confirmed that fact, they had probable cause to believe a traffic

violation occurred and could lawfully detain the vehicle. See State v. Pals, 805
N.W.2d 767, 774 (Iowa 2011).        Oakley then consented to having the officer

search his pockets. The officer immediately noticed the pill bottle when Oakley

pulled it from his pocket and was able to observe the bottle in Oakley’s hands.

Additionally, the officer immediately recognized the baggies in the pill bottle as

containing a rock-like substance, which he believed, based on his training and

experience, not to be hydrocodone but crack-cocaine. The district court found

the officer’s testimony to be credible. Based on these facts and observations, the

officers: (1) were “rightfully in the place that allows them to make the

observation”; (2) “the item seized was in plain view”; and (3) the item’s

“‘incriminating character’ was ‘immediately apparent.’”      See McGrane, 733
N.W.2d at 680. Therefore, the officer’s search and seizure of the pill bottle fell

within the plain view exception and was valid under both the Fourth Amendment

and article I, section 8 of the Iowa Constitution.

       IV.    Conclusion

       As we conclude the search of Oakley’s person fell within the plain view

exception to the warrant requirement, we affirm the district court’s ruling and

Oakley’s conviction.

       AFFIRMED.